Exhibit 10.2

THE HAIN CELESTIAL GROUP, INC.

NOTICE OF GRANT OF RESTRICTED STOCK

The Participant has been granted an award (the “Award”) pursuant to The Hain
Celestial Group, Inc. 2000 Directors Stock Plan (as amended and restated
effective March 11, 2009) (the “Plan”) of certain shares of the Company’s common
stock (the “Shares”), as follows:

 

Director:   

 

   Date of Grant:    [                                                 ]   
Total Number of Shares:                                                        
Fair Market Value
per Share on Date of Grant:                                                     
   Vesting of Shares:    [The Shares shall vest in accordance with the schedule
set forth below.]

 

    Vesting Date        Number of Vested Shares [                            ]
   [                            ] [                            ]   
[                            ] [                            ]   
[                            ]

 

THE HAIN CELESTIAL GROUP, INC.     DIRECTOR By:  

 

   

 

      Signature Its:  

 

   

 

      Date      

 

      Address

 

ATTACHMENTS:    The Hain Celestial Group, Inc. 2000 Directors Stock Plan (as
amended and restated effective March 11, 2009); Restricted Stock Agreement;
Assignment Separate from Certificate